2022 UT App 2



                THE UTAH COURT OF APPEALS

                    GARY SCHVANEVELDT,
                          Petitioner,
                               v.
             SOUTH DAVIS METRO FIRE SERVICE AREA,
                         Respondent.

                        Per Curiam Opinion
                          No. 20210431-CA
                        Filed January 6, 2022

                 Original Proceeding in this Court

            Randall K. Edwards and Jeanne D. Marshall,
                      Attorneys for Petitioner
              Todd J. Godfrey and Jayme L. Blakesley,
                     Attorneys for Respondent

  Before JUDGES MICHELE M. CHRISTIANSEN FORSTER, DAVID N.
              MORTENSEN, and RYAN M. HARRIS.

PER CURIAM:

¶1     This matter is before the court on South Davis Metro Fire
Service Area’s (South Davis Fire) motion for summary
disposition based on lack of jurisdiction.

¶2      South Davis Fire is a “service area,” a species of “local
district” organized pursuant to statutory authority. See Utah
Code Ann. §§ 17B-2a-901 to -907 (LexisNexis 2017 & Supp. 2021);
id. § 17B-1-102(27) (Supp. 2021). By statutory definition, a service
area is a political subdivision of the state, see id. § 17B-1-103(1)(a)
(Supp. 2021), and is not a state agency, see id. § 63G-4-103(1)(b)
(2019). South Davis Fire terminated Gary Schvaneveldt from his
position as a firefighter. The decision to terminate was made by
the Fire Chief of South Davis Fire and was then sustained, on
appeal, by an independent hearing officer retained by South
              Schvaneveldt v. South Davis Metro Fire


Davis Fire for the specific purpose of hearing the appeal of the
decision to terminate. Schvaneveldt seeks judicial review of that
decision.

¶3     South Davis Fire argues that no statute confers
jurisdiction on this court to allow it to review the final decision
of South Davis Fire to terminate Schvaneveldt. Utah Code
section 78A-4-103(2)(a)

      defines the outermost limits of our appellate
      jurisdiction, allowing us to review agency
      decisions only when the legislature expressly
      authorizes a right of review. It is not a catchall
      provision authorizing us to review the orders of
      every administrative agency for which there is no
      statute specifically creating a right to judicial
      review. In the absence of such a specific statute, we
      have no jurisdiction.

DeBry v. Salt Lake County Board of Appeals, 764 P.2d 627, 627–28
(Utah Ct. App. 1988) (cleaned up). Here, Schvaneveldt can
identify no statute allowing this court to review the final
decision of South Davis Fire.

¶4     Schvaneveldt points us to two different statutes that he
believes may confer jurisdiction upon this court, but neither
statute is applicable to service areas. First, Schvaneveldt argues
that the Utah Administrative Procedures Act may operate to
confer jurisdiction in this court. But that statute applies only to
agencies of the state. See Utah Code Ann. § 63G-4-102(1)
(LexisNexis Supp. 2021). Agency is, in turn, defined as

      a board, commission, department, division, officer,
      council, office, committee, bureau, or other
      administrative unit of this state, including the
      agency head, agency employees, or other persons
      acting on behalf of or under the authority of the


20210431-CA                     2                 2022 UT App 2
              Schvaneveldt v. South Davis Metro Fire


       agency head, but does not mean the Legislature, the
       courts, the governor, any political subdivision of the
       state, or any administrative unit of a political
       subdivision of the state.

Id. § 63G-4-103(1)(b) (2019) (emphasis added). South Davis is a
political subdivision of the state. See id. § 17B-1-103(1)(a) (Supp.
2021). Thus, the Administrative Procedures Act is not applicable
to this matter.

¶5     Schvaneveldt next directs our attention to a provision in
the Utah Municipal Code that contains a procedure under which
municipal employees can seek judicial review of adverse
employment decisions. See id. § 10-3-1106 (2015). But this
provision is of no assistance to Schvaneveldt, because he is not—
and was not—a municipal employee. As South Davis Fire
correctly points out, the review procedure set forth in the
municipal code applies only to municipalities. See id. § 10-1-106
(stating that the municipal code “shall apply to all municipalities
incorporated or existing under the law of the State of Utah”).
And South Davis Fire, by definition, is not a municipality. See id.
§ 10-1-104(5) (Supp. 2021) (setting forth a statutory definition of
“municipality” that does not include political subdivisions of the
state, service areas, or special districts). Thus, this section
likewise fails to provide this court jurisdiction to review South
Davis Fire’s decision. And because Schvaneveldt directs our
attention to no other potentially helpful statute, we must
conclude that there exists no statutory provision that allows us
to review of the final decision of South Davis Fire. 1




1. Schvaneveldt may not be completely without remedy under
applicable statutes and rules. South Davis Fire suggests that
Schvaneveldt could file a petition for extraordinary relief in the
appropriate district court, pursuant to rule 65B(d) of the Utah
                                                   (continued…)


20210431-CA                     3                  2022 UT App 2
               Schvaneveldt v. South Davis Metro Fire


¶6     Faced with the absence of any applicable statute,
Schvaneveldt contends that South Davis Fire should be estopped
from asserting that this court lacks jurisdiction, because South
Davis Fire’s policy manual specifically identified section 10-3-
1106 of the Utah Code and stated that its decisions were subject
to the review process set forth in the Utah Municipal Code. We
agree with Schvaneveldt that South Davis Fire’s reference to the
municipal code was unfortunate and even potentially
misleading. We urge South Davis Fire to remove that reference
from its manual. Nevertheless, that reference is insufficient to
confer jurisdiction on this court.

¶7     It “’is a well-established rule that a court cannot acquire
jurisdiction of the subject matter by estoppel.’” Martin v. Martin,
511 P.2d 1097, 1099 (Okla. 1973) (cleaned up) (quoting 28
Am.Jur.2d, Estoppel and Waiver § 73); see also People v. Lara, 226
P.3d 322, 330 (Cal. 2010) (“[F]undamental jurisdiction cannot be
conferred by waiver, estoppel, or consent.”). Similarly, Utah
courts have recognized that the conduct of parties cannot create
jurisdiction where it otherwise would not lie. See In re D.A.J.,
2015 UT App 74, ¶ 6, 347 P.3d 430 (stating that “[i]t is well


(…continued)
Rules of Civil Procedure. See, e.g., Davis County v. Clearfield City,
756 P.2d 704, 707 (Utah Ct. App. 1988) (stating that where there
is no specific, statutorily prescribed method for judicial review of
city council action, review is available by “traditional means” of
extraordinary writ). We also note that this case may have
identified a potential gap in Utah statutes: as this case has been
presented to us, it appears that employees of state agencies and
of municipalities have the benefit of established procedures for
seeking administrative and eventually judicial review of adverse
employment decisions, but employees of local districts may not.
To the extent that this gap is unintended, it may be an
appropriate subject for legislative attention.




20210431-CA                      4                  2022 UT App 2
              Schvaneveldt v. South Davis Metro Fire


settled that parties cannot stipulate to subject matter
jurisdiction”); State v. Schmidt, 2015 UT App 96, ¶ 12 n.1, 348
P.3d 1206 (“Jurisdiction cannot be conferred upon a court by
stipulation.” (cleaned up)). Thus, the reference in South Davis
Fire’s policy manual to the Utah Municipal Code’s review
process does not create jurisdiction by estoppel.

¶8    For these reasons, we lack jurisdiction to review South
Davis Fire’s decision to terminate Schvaneveldt. We therefore
grant South Davis Fire’s motion for summary disposition and
dismiss this matter for lack of jurisdiction.




20210431-CA                    5                  2022 UT App 2